      Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 1 of 30




                             No. 2:19-cv-Q0Q73             L raiiy- .; ,-: CIV.
                                                                           CIV.
                                                                       Pl-' f?: fa
                     IN THE U. S. DISTRICT COURT                          j
            FOR THE SOUTHERN DISTRICT OF GEOROlAAilW

Marvin B.Smith,III and Sharon H.Smith,
                                                            Appfi.i.ants,
V,



HSBC BANK USA,
HSBC BANK USA,N.A.,
HSBC BANK USA,National Association as Trustee for the Holders of
       BCAP LLC Trust 2006-AA2,
Patrick J. Burke,Pres./CEO of HSBC Bank USA,N.A.,
Balch & Bingham,LLP,
Geremy Gregory,Agentfor Balch & Bingham LLP,
Christopher Anulewicz,Agentfor Balch & Bingham LLP,
McGuire Woods,LLP,
Paul A.Rogers,Agentfor McGuire Woods,LLP,
Thomas R. Walker,Agentfor McGuire Woods,LLP,
jarrod S. Mendel,agent for McGuire woods,LLP,
Rubin Lublin,LLC,
Peter Lublin, Agent of Rubin Lublin,LLC,
Bret Chaness,Agent of Rubin Lublin,LLC,
Ronnie Perry Realty Co.,Inc.and
Jill Jernigan,Agent/Broker for Ronnie Perry Realty Co.,Inc.

                                                            Appellees.



                ON APPEAL FROM THE U.S. BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                           CASE NO. 07-20244'MJK



                      APPELLANTS'REPLY BRIEF



                             MARVIN B. SMITH,lU
                             SHARON H. SMITH
                            P.O. Box 22063
                             St. Simons Island, GA 31522
                            (912)268-8117; smbsmith@comcast.net
                             DEBTORS/APPELLANTS Pro Se
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 2 of 30




                  QUESTIONS PRESENTED FOR REVIEW




      I. Whether the Bankruptcy Court erred in concluding, without an

evidentiary hearing, that there was no violation of the discharge injunction and,

therefore, no contempt; the court having ignored the due process requirement that a

hearing be conducted on all issues of material fact?

      II. Whether the Bankruptcy Court erred in concluding that, despite

Countrywide Home Loans, Inc.'s Claim #10 having been disallowed in its entirety

by Order of the Bankruptcy Court, there was no violation of said Order and erred

in concluding that the subject lien was not rendered void under 11 U.S.C. Section

506(d) upon the Smiths'discharge?

      III. Whether the Bankruptcy Court erred in concluding that the actions of

Respondents to foreclose, evict the Smiths from the Property, and /or sell the

Property that has been foreclosed upon had nothing to do with the Smiths or their

discharge, despite violation of one or more bankruptcy orders with regard to the

bankruptcy stay and/or the discharge injimction; and erred in concluding there was

no need for the Court to exercise its contempt powers?

      IV. Whether the Smiths have been denied their right to due process under

the Fifth Amendment to the Constitution?
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 3 of 30




                             ARGUMENT IN REPLY


      Appellees' argument that the Smiths did not raise the "real party in interest"

issue in the Motion for Contempt is nonsensical. Not only has the issue been

raised repeatedly by the Smiths, as set forth in the Briefs; the Smiths brought to the

attention of the Court that the burden of proof of the real party in interest with

Article III standing is incumbent upon the alleging creditor. This Court is to

"review de novo any determinations oflaw ... and review the bankruptcy court's

factual findings for clear error."In re FFSData,Inc.,116 F.3d 1229, 1303(11th

Cir. 2015)(citations omitted). Because the fact disputed is the real party in interest

with standing ofthe alleging creditor, which is, in and of itself, a matter oflaw, the

standard of review is de novo. Therefore, even though the Smiths^raise the

issue in their Motion for Contempt, as shown below, it is irrelevant, because this

Court can review the issue on appeal de novo. Furthermore, due process challenges

are also reviewed de novo. Lapaix v. U.S. Attorney Gen.,605 F.3d 1138,1143

(11 thCir. 2010).

       Quoting from tlie Smiths'Emergency Motion to Enforce Discharge

Injunction and Motion for Issuance of an Order to Respondents to Show Cause

Why They Should Not be Held in Contempt,"Contempt Motion" at page 6:

      Only a real party in interest can be granted relief of stay under 11
      U.S.C. 362(d), proof of which is incumbent upon the alleging creditor.
      Knowing that it could not prove a real party in interest, Nationstar
      Mortgage as Servicer for HSBC Bank USA,National Association as
         Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 4 of 30




        Trustee for Holders of BCAP LLC Trust 2006-AA2, withdrew its
        motion for relief of stay on December 4, 2018. See Motion, Dkt.
       #623, and Withrawal, Dkt. #625. Nonetheless, HSBC Bank USA,
        National Association as Trustee for Holders of BCAP LLC Trust
       2006-AA2,proceeded to foreclosure May 15,2015 utilizing the same
       security deed, having had full knowledge, as shown above, that the
       subject claim by Countrywide Home Loans Inc., Claim #10, had been
       disallowed by Order of this Court in 2013, Dkt. #603. Said action
       constitu[t]es open defiance of one or more orders ofthis Court.


 Quoting from Appellants' Brief Case No. 2:19-cv-73 at 14:

       See the related Appellants' Brief, Case No. 2:19-cv-76 which is
       incorporated herein by reference; said appeal is from its Order of
       Dismissal with Prejudice, Adv. No. 17-02016, dismissing the Smiths'
       claims in Adv. No. 17-02016 as barred by resjudicata, which was
       filed the same day, June 7. 2019, as the Contempt Order. Quoting
       from Appellants' Brief, Case No. 2:19-cv-76 :
                     Only a real party in interest with Article III standing can
              be granted relief of stay under 11 U.S.C.§362(d); proof of
              which is incumbent upon the alleging creditor. There is nothing
              in the record to prove that any of the Appellees is a real party in
              interest with standing, or is a party who has the authority to act
              on behalf of an entity that has standing. In fact, there is proof
              in the record, evidenced by certified SEC documents, that
              Appellees are not real parties in interest with Article III
              standing and have committed documented fraud upon the court.
              There is nothing in the record that Countrywide Home Loans,
              Inc. as Servicing Agent for HSBC Bank USA,National
              Association as Trustee for the Holders ofBCAP LLC Trust
              2006-AA2 was a real party in interest with Article III standing^;
              therefore, the Bankruptcy Court lacked subject-matter
              jurisdiction to have conditionally granted relief of stay in the

'       Order Denying Motion to Vacate Consent Order[Bankr.Dkt #206]:"...Attached to each
proofofclaim was one page showing an itemized payoff balance and one photocopied page from
a security instrument that did not reference Countrywide in any capacity."[Emphasis added.]
        Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 5 of 30




             Consent Order. Jurisdiction cannot be conferred by consent.
              Consequently, the Consent Order is void ab initio for lack of
             subject-matter jurisdiction; and any subsequent orders
             predicated upon the Consent Order are necessarily void also.
             Resjudicata cannot be applied to the Smiths' claims in the
             Complaint, Adv. No. 17-02016, because the four conditions of
             claim preclusion have not been met         Nonetheless, the
             Bankruptcy Court concluded [in its Order of Dismissal with
             Prejudice at page 11]: "The Smiths have repeatedly and
             abusively attempted to circumvent HSBC's right to relief from
             the stay—^relief that they agreed upon in the Consent Order
             more than a decade ago."; ignoring the fact that over a decade
             ago,the Smiths, prior to relief of stav. objected to the real partv
             in interest with Article III Standing in their Motion to Vacate
             the Consent Order, Bankr.Dkt.#192. Arbitrarilv stating that a
             party has a right to relief of stay, without proof in the record,
             does not make it so. The fact remains, ten years later or 1000
             years later, that without proof of a real party in interest with
             standing there was no subject-matter jurisdiction, subject-matter
             jurisdiction cannot be conferred by consent, and therefore, the
             Consent Order is void ab initio.[Emphasis added.].

1. Violation of the Discharge Injunction
      Although Appellees seemed to argue that Blendheim was an outlier, they

recanted that argument in their Briefs:" Moreover, a closer reading of Blendheim

by the Bankruptcy Appellate Panel of the Ninth Circuit concluded that the decision

is not actually an outlier. In re Lane,589 B.R. 399,409(B.A.P. 9th Cir. 2018)."

The Smiths agree with the Rubin Lublin Appellees and the HSBC Appellees that

Blendheim is not an outlier. If the Blendheim decision is read in its entirety, the

Court will find that the analysis is a very thorough and cogent one, employing U.S.
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 6 of 30




Supreme Court precedent, including circuit cases cited by the Bankruptcy Coxut

and Appellees, and concluded as follows:


HSBC Bank USA, Nat'I Ass'n v. Blendheim (In re Blendheim),803 F.3d 477(9th
Cir. 2015):

      Id at 490:

      HSBC has pointed to decisions from three of our sister circuits, but
      these decisions are not contrary to our holding. The Fourth, Seventh,
      and Eighth Circuits have concluded that bankruptcy courts may not
      use § 506(d)to void liens whose claims have been disallowed on the
      sole basis that their proofs of claim were imtimely filed. In re Shelton,
      735 F.3d 747, 750(8th Cir.2013), cert, denied,        U.S.      , 134
      S.Ct. 2308, 189 L.Ed.2d 176(2014);In re Hamlett, 322 F.3d 342,
      350(4th Cir.2003);In re Tarnow, 749 F.2d 464,466(7th Cir.1984).
      These courts reason that voiding liens merely because the creditor did
      not timely file a claim violates the long-standing, pre-Code principle
      that "valid liens pass through bankruptcy unaffected." Shelton, 735
      F.3d at 748(discussing              502 U.S. at 418,112 S.Ct. 773 );
      Hamlett, 322 F.3d at 347-48 ; Tarnow, 749 F.2d at 465 ;see U.S.
      Nat'l Bank, 331 U.S. at 33,67 S.Ct. 1041 ("[A creditor] may disregard
      the bankruptcy proceeding, decline to file a claim and rely solely upon
      his security if that security is properly and solely in his possession.").

      Congress codified the principle that liens may pass through
      bankruptcy in § 506(d)(2)(a lien securing a claim that is "not an
      allowed secured claim" is void unless "such claim is not an allowed
      secured claim due only to the failure of any entity to file a proof of
      claim"). This provision, an exception to § 506(d)'s voiding
      mechanism, means that "the failure ofthe secured creditor to file a
      proof of claim is not a basis for[Jvoiding the lien of a secured
      creditor." Tamow, 749 F.2d at 467(quoting S.Rep. No. 98-65, at 79
     (1983)). Our sister circuits concluded that a claim filed late is
     tantamount to not filing a claim at all, and that therefore, under pre-
     Code principles and the rationale of§ 506(d)(2), an untimely claim
     could notjustify voiding the lien securing it. Hamlett, 322 F.3d at 349
     ("[W]e conclude, following the reasoning set forth in Tarnow, that the
     failure to file a timely claim, like the failure to file a claim at all, does
 Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 7 of 30




not constitute sufficient grounds for extinguishing a perfectly valid
lien."); Shelton, 735 F.3d at 750(same); Tarnow, 749 F.2d at 467.

These decisions are distinguishable from this case, where HSBC
timely filed its proof of claim. Because this case does not concem a
late-filed or non-filed claim, § 506(d)(2)'s exception does not apply.
Moreover, the equitable concerns animating the decisions of our sister
circuits do not apply with the same degree offorce to the case before
us. A creditor who files an untimely claim has little choice but to
accept the disallowance of his claim because under the Bankruptcy
Code, untimeliness is itself a basis for disallowance. See 11 U.S.C. §
502(b)(9). Interpreting § 506(d)to void such a claim would
automatically transform a timing mistake into a death knell for the
lien securing the claim. Thus, our sister circuits concluded, such a
lienholder should forfeit the right to participate in the bankruptcy
proceeding—and lose the opportunity "to stand in line as an
unsecured creditor for that portion of debt that is not adequately
secured," Shelton, 735 F.3d at 749 ;see Tarnow, 749 F.2d at 465 —
but should not lose its lien. Rather, those courts concluded that the
lienholder ought to retain whatever rights it has under state law to
enforce the lien

Id at 489,490:

Both parties agree that neither of the exceptions under § 506(d)(I)-(2)
applies. Looking at the main text of the provision, § 506(d) authorizes
the voiding of liens securing claims that have been deemed "not an
allowed secured claim." The most straightforward reading ofthe text
suggests that if a creditor's claim has not been "allowed" in the
bankruptcy proceeding, then "such lien is void.""Void" means "[o]f
no legal effect" or "." Black's Law Dictionary(10th ed.2014).
Accordingly, Congress's language appears unequivocal: § 506(d)'s
clear and manifest purpose is to [null]ify a creditor's legal rights in a
debtor's property if the creditor's claim is "not allowed," or
disallowed.

The Supreme Court's decision in Dewsnup v. Timm,502 U.S. 410
(1992), confirms this interpretation. There, a Chapter 7 debtor sought
to use § 506(d)to void a creditor's lien on his property, arguing that
the creditors' claim was not an "allowed secured claim" because it
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 8 of 30




      was under secured—^in other words, the value of the property
      supporting the creditor's lien was less than the value of^e claim. Id.
      at 413. Dewsnup rejected the debtor's argument, holding that§ 506(d)
      did not void the lien on his property because the creditor's claim had
      been fully "allowed."Id.at 417. The Court reasoned that its reading
      "gives the provision the simple and sensible function of voiding a lien
      whenever a claim secured by the lien itself has not been allowed" and
      "ensures that the Code's determination not to allow the underlying
      claim against the debtor personally is given full effect by preventing
      its assertion against the debtor's property." Id. at 415-16.

      Id at 489:

      This case is a good example: HSBC timely filed its proof of claim,
      ...and then had a full and fair opportunity to contest the disallowance
      of its claim—it simply chose not to.

      Id at 491:

      We therefore affirm the bankruptcy court's conclusion that § 506(d)
      authorized the voidance of HSBC's lien. These facts present a
      straightforward apphcation of§ 506(d)'s textual command.

In re Lane,,589 B.R. 399,403(B.A.P. 9th Cir. 2018)does not help Appellees

because there was no proof of standing attached to the Claim #10 and no party has

moved to set aside the Claim Disallowance Order:


      BONY then filed a $676,361.19 secured proof of claim for the first-
      position lien against the Property("Claim"). Attached to the Claim
      were copies of the original deed of trust and promissory note in favor
      of the original lender. Countrywide Home Loans, Inc., and a recorded
      assignment ofthe note and deed of trust to BONY in January 2011.
      The note was endorsed in blank


      Id at 404: After reopening Lane's bankruptcy case in April 2016,
      BONY moved to set aside the Claim Disallowance Order....
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 9 of 30




      Id at 410: The documents attached to the Claim established BONY's
      standing. As such, the Claim Disallowance Order should never have
      been entered.


In fact, In re Lane supports the Smiths' argument for lack of standing ofthe

alleging creditors, as set forth in the Smiths' Appellants' Brief. Quoting

In re Lane at 408:

      In the context of a claim objection under § 502(b), the question of
      whether standing is a substantive or procedural objection has been
      addressed by only a few courts. However,those courts are unanimous
      in stating that it is a substantive objection under § 502(b)(1), which
      provides that a claim may be disallowed to the extent it is
      unenforceable against a debtor under any applicable law, including
      state law. See In re Richter, 478 B.R. 30,48-49(Bankr. D. Colo.
      2012); Pursley v. eCAST Settlement Corp.(In re Pursley), 451 B.R.
      213,231-32(Bankr. M.D. Ga. 2011); In re King, 2009 WL 960766,
      at *5(Bankr. E.D. Va. Apr. 8,2009); In re Cleveland, 396 B.R. 83,
      93-94(Bankr. N.D. Okla. 2008).

      In Richter, the court held that "a challenge to standing is a substantive
      objection under § 502(b)(1) because if a claimant has not proven it is
      the owner of a claim with a right to payment(i.e. the party with
      standing), the claim is unenforceable against the debtor under state
      law." 478 B.R.at49.

      In Cleveland, one ofthe debtors' assertions in their claim objection
      was that they had no liability to the claimant because the claimant, an
      assignee, had not proven it was the owner ofthe claim with a right to
      payment. 396 B.R. at 93. In ruling that standing is a substantive
      objection in the claim objection process, the court stated:
      In the face of a substantive objection by a party in interest, the Court
      is required to determine the amount of each claim as ofthe petition
      date, and to allow the claim in that amount, except to the extent the
      claim is unenforceable against the debtor or the debtor's property
      imder applicable law. Claimants therefore must first establish that they
      hold enforceable claims against the respective Debtors.
Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 10 of 30




Id.

In Pursley, the debtors admitted to the existence of their credit card
debt but disputed the claimant's standing to enforce the debt. 451 B.R.
at 231. The court held:
To start, it is a substantive objection if a party claims not to owe
money to another party; that goes directly to the validity of the claim.
It is not enough 'that the debtor owes someone money; the issue is
whether the debtor(and hence the bankruptcy estate) owes it to the
party filing the proof of claim.'

Id. at 231-32(quoting In re King, 2009 WL 960766, at *5). See also
In re Gilbreath, 395 B.R. 356,365 n.3 (Bankr. S.D. Tex. 2008)
(debtors' claim objection based on claimant's alleged lack of standing
due to no proof of the assignment was a substantive objection).

We are persuaded by the reasoning of these courts, that a challenge to
a claimant's standing is a substantive objection under § 502(b)(1), and
not merely a procedural one, because it goes directly to the claimant's
abihty to enforce the debt. Veal v. American Home Mortgage,Inc.(In
re Veal), 450 B.R. 897(9th Cir. BAP 2011), also supports our
holding:
In the context of a claim objection, both the injury-in-fact requirement
of constitutional standing and the real party in interest requirement of
prudential standing hinge on who holds the right to payment under the
Note and hence the right to enforce the Note.... Otherwise, the estate
may pay funds to a stranger to the case; indeed, the primary purpose
of die real party in interest doctrine is to ensure that such mistaken
payments do not occur.

Id. at 920. Further, § 502(b)(1) compels this result. It directs a
bankruptcy court to disallow a claim if it can be defeated by a
legitimate non-bankruptcy defense. "Inability to qualify as a 'person
entitled to enforce' a promissory note under the UCC would be one
such defense." Tarantola v. Deutsche Bank Nat'l Tr. Co.(In re
Tarantola), 491 B.R. Ill, 121 (Bankr. D. Ariz. 2013).
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 11 of 30




In the present case, attached to the Claim #10 was one page showing an itemized

payoff balance and one photocopied page from a security instrument that did not

reference Cotmtrywide Home Loans,Inc. or HSBC in any capacity. Therefore,there

was no standing established. As set forth in Appellants' Brief, the Smiths objected

to Countrywide Home Loans, Inc.'s Claim #10 on the basis of standing.

Subsequently, Claim #10 was disallowed in its entirety upon objection by the

Trustee. None of the Appellees, Countrywide Home Loans, Inc., nor Nationstar

Mortgage objected to the Trustee's motion for claim disallowance; nor did they

move the Bankruptcy Court to set aside the Disallowance Order. Furthermore,

certified SEC documents in the record dispute the real party in interest with standing

of Countrywide Home Loans Inc. and HSBC Bank USA, National Association as

Trustee for the Holders of BCAP LLC Trust 2006-AA2. As in National Capital

Management v. Gammage-Lewis, No. 5:10-cv-00468-F (E.D. N.C. Aug. 14,2012),

the proper documentation of a secured lien was not attached to the Claim and there

was no objection to the Tmstee's motion for claim disallowance. As in Blenheim^

supra. Countrywide Home Loans, Inc. filed a timely claim but there was a

substantive defect: lack of proof of standing; and no party objected to the Trustee's

motion for claim disallowance.


      Regardless, as the Smiths noted in their Appellants' Brief, the Claim #10

was disallowed bv Order ofthe Bankruptcv Court. Bankr.Dkt.#603. due to the


                                         10
        Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 12 of 30




Obiection of the Trustee. Bankr.Dkt.#588. Until that Order has been set aside by a

real party in interest with standing to move the Court to do so. the disallowance

Order stands. Claim #10 was denied "in its entirety". Consequently, the

disallowance of Countrywide Home Loans, Inc.'s Claim #10 rendered the lien void

under 11 U.SC.§ 506(d). Pursuant to the discharge order of the Bankruptcy Court

on June 1,2016, the void lien having not referenced Countrywide Home Loans,

Inc. or HSBC in any capacity and the debt having again become the Smiths'

personal liability upon abandonment by the estate in 2012^, the debt was

discharged. As Mr. Cooper, a/k/a Nationstar Mortgage, acknowledged:"the debt

associated with the above-reference property [311 10^ Street Unit B, Saint Simons

Island, GA 31522] was subject of a bankruptcy proceeding and discharged by order

of the Court." Exhibit A. ^

       Appellees theorize in their Briefs that Section 506(d)is not literal. However,

the Supreme Court of the United States disagrees with any such dismissal of a



^            ILR. Rep. No.95-595,95th Cong., 1st. Sess. 340(1977), reprinted in 1978 U.S.
Code Cong. Ad.News,5787,5963,6296-97. H.R. Rep. No. 95-595 at 343(1977)(stating that,
while § 362(c)(1)terminates the automatic stay as to estate property when the subject property is
no longer estate property, that provision "does not terminate the stay against property ofthe
debtor if the property leaves the estate and goes to the debtor.").

^      Exhibits referenced herein are those attached to the Emereencv Motion to Enforce
Discharge Injunction and Motion for Issuance of an Order to Respondents to Show Cause Whv
Thev Should Not Be Held in Contempt. Bankr.Dkt.#755; included in the record in this case,
2:19-cv-73atDkt.#ll.




                                               11
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 13 of 30




statute. When the plain and unambiguous language of the statute does not lead to

absurd results, the courts' only role is to apply the statute according to its terms.

Lamie v. United States Trustee, 540 U.S. 526, 534 (2004); See also Schindler

Elevator Corp. v. United States ex rel Kirk,—U.S.—,131 S.Ct. 1885,1893(2011)

(quoting Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997)). There is nothing

ambiguous in the language of 11 U.S.C. Section 506(d):

      (d)To the extent that a lien secures a claim against the debtor that is
      not an allowed secured claim, such lien is void, unless—
      (1)
      such claim was disallowed only under section 502(b)(5) or 502(e) of
      this title; or
      (2)
      such claim is not an allowed secured claim due only to the failure of
      any entity to file a proof of such claim under section 501 of this title.

None of the exceptions applies in the present case. Therefore, the court's only role

is to apply the statute as clearly written. Dewsnup v. Timm, 502 U.S. 410(1992)

further enforces the literal reading of Section 506(d). Dewsnup's holding clarifies

that § 506(d)'s voidance mechanism turns on claim allowance. See Bank ofAmerica,

N.A. v.Caulkett,\l5 S. Ct. 1995, 1999(2015)(affirmingDew^wwp's interpretation of

§ 506(d)). See also 4 Collier on Bankruptcy ^ 506.06[l][a]{^'[Dewsnup] determined

that section 506(d)does not vdid liens on the basis of whether they are secured under

section 506(a), but on the basis of whether the underlying claim is allowed or

disallowed       ").



                                          12
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 14 of 30




       In the present case, because Claim #10 was disallowed "in its entirety", there

are no in rem rights with regard to the void lien. Consequently, the Bankruptcy

Court erred in concluding that the subject lien was not void and erred in concluding

that there were in rem rights associated with the void lien.

A. Violation of the Discharge Injunction was Knowing and Willful.

       Contrary to Appellees claim that the Smiths had not shown how Appellees

had violated the discharge injunction, the Smiths offer their Contempt Motion and

their Briefs. As quoted from Appellants' Brief at p. 11:

              On May 18,2018 the Smiths received the Letter from Mr.
       Cooper, a/k/a Nationstar Mortgage. See Letter, Exhibit A."^ In the
       Letter Mr. Cooper acknowledged that according to its records the debt
       associated with the subject property at 311 10^ Street, Unit B,Saint
       Simons Island, GA 31522 was discharged by Order of the Court in
       Case Number 07-20244. The loan number referenced is 611005117.
       Note that the loan number is the same as the loan number on the
       Notice from Nationstar Mortgage LLC,dated April 24, 2014, Exhibit
       B,identifying itself as servicer for the subject loan and stating that the
       foreclosure would be conducted in the name of: HSBC BANK USA,
       NATIONAL ASSOCIATION,AS TRUSTEE FOR HOLDERS OF
       THE BCAP LLC TRUST 2006-AA2('TSFoteholder"). Subsequently,
       on March 24,2015 Rubin Lublin, LLC as attorney for HSBC Bank
       USA,National Association as Trustee for The Holders ofBCAP LLC
       Trust 2006-AA2("Foreclosing Entity") sent Notice of Acceleration
       and Foreclosure with regard to the subject property with identifying

^       As noted in the letter, Exhibit A: "Mr. Cooper is a brand name for Nationstar Mortgage
LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC." Nationstar
Mortgage began doing business as Mr. Cooper in August, 2017. The Letter from Mr. Cooper
was submitted to the Bankruptcy Court on May 23,2018 as an attachment to Plaintiffs'
Supplement: New Evidence, Dkt. #25and#26, in support of their Response, Dkt.#6 and Dkt.#7
in opposition to dismissal of Adversary Proceeding 17-02016-MJK.


                                              13
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 15 of 30




       File No. NAT-14-02718-4, Exhibit C. See also Deed Under Power,
       Exhibit D,filed by Rubin Lublin, LLC on behalf of Nationstar
       Mortgage LLC as Attorney in fact for HSBC Bank USA,National
       Association as Trustee for the Holders of BCAP LLC Trust 2006-
       AA2. As previously presented to the Bankruptcy Court and this
       Court, it was also learned during the eviction that Balch & Bingham,
       attorneys conducting the eviction, were employed by Nationstar
       Mortgage. The new law firm replacing Balch & Bingham, McGuire
       Woods,is also employed by Nationstar Mortgage.^ Consequently, all
       the parties had access to the record referred to in the letter by Mr.
       Cooper, a/k/a Nationstar Mortgage LLC,acknowledging:"Our
       records indicate that the debt associated with the above-reference
       property [311 10^ Street Unit B, Saint Simons Island, GA 31522] was
       subject of a bankruptcy proceeding and discharged by order of the
       Court." Exhibit A.


As quoted from Appellants' Brief at p. 32:

              1. Respondents(with the exception of Ronnie Perry Realty
       and Jill Jernigan)knew or should have known that the Trustee
       had objected to Claim #10 of Countrywide Home Loans,Inc.,
       Bankr. Dkt.#588; and on March 11,2013 the Bankruptcy Court
       issued an Order disallowing Claim #10, Bankr. Dkt #603.
             As set forth above. Respondents had access to the record
       referred to in the letter by Mr. Cooper, a/k/a Nationstar Mortgage
       LLC,acknowledging:"Our records indicate that the debt associated
       with the above-reference property [311 10^ Street Unit B,Saint
       Simons Island, GA 31522] was subject of a bankruptcy proceeding
       and discharged by order of the Court." Exhibit A. Nonetheless,
       Respondents proceeded in open defiance of the Bankruptcy Stay
       under 11 U.S.C. Section 362(a) and/or the discharge injunction under
       11 U.S. Code § 524(a).


^      Geremy Gregory and Christopher Anulewicz ofBalch & Bingham represented
themselves to the Courts as attorneys for HSBC Bank USA N.A.; however, during the
dispossession it was learned that both were employed by Nationstar Mortgage. Now,Paul
Rogers of McGuire Woods,LLP,the new law firm replacing Balch & Bingham,represents
himself as attorney for Respondents, HSBC Bank USA, N.A. et al when he has admitted that
Balch & Bingham is employed by Nationstar Mortgage (Bankr. Adversary 17-02016-MJK;
District Court CV217-156).

                                            14
Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 16 of 30




2. Respondents Rubin Lublin LLC,Bret Chaness and Peter
Lublin of Rubin Lublin,LLC knew or should have known that on
December 4,2013 Nationstar Mortgage as Servicer for HSBC
Bank USA,National Association as Trustee for Holders of BCAP
LLC Trust 2006-AA2 chose to withdraw its motion for relief of
stay with knowledge that the subject claim #10 had been
disallowed by Order of the Bankruptcy Court on March 13,2013;
and chose to proceed to foreclosure on May 15,2015 utilizing the
same security deed which had been attached to the disallowed
claim.
       Only a real party in interest can be granted relief of stay under
11 U.S.C. 362(d), proof of which is incumbent upon the alleging
creditor. Knowing that it could not prove a real party in interest,
Nationstar Mortgage as Servicer for HSBC Bank USA,National
Association as Trustee for Holders of BCAP LLC Trust 2006-AA2,
withdrew its motion for relief of stay on December 4,2018. See
Motion, Dkt. #623, and Withrawal, Dkt. #625. Nonetheless, HSBC
Bank USA,National Association as Trustee for Holders of BCAP
LLC Trust 2006-AA2, proceeded to foreclosure May 15, 2015
utilizing the same security deed, having had full knowledge, as shown
above, that the subject claim by Countrywide Home Loans Inc., Claim
#10, had been disallowed by Order ofthe Bankruptcy Court in 2013,
Dkt. #603. Said action constitutes open defiance of one or more
orders ofthe Court with regard to the bankruptcy stay under 11 U.S.C.
§ 362(a) and/or the discharge injunction under 11 U.S. Code § 524(a).

3. Respondents, Balch &Bingham LLP, Geremy Gregory and
Christopher Anulewicz of Baich and Bingham had knowledge of
the Order disallowing the subject claim, Dkt.# 603 and the
Discharge Order, Dkt #699,fUed in the Bankruptcy Case 07-20244
on June 1,2016.
However, Balch & Bingham LLP, by and through it agents, Geremy
Gregory and Christopher Anulewicz ,chose to proceed to eviction in
the Superior Court, representing HSBC Bank USA,N.A.,and argued




                                   15
        Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 17 of 30




       that no injunction existed.^ See Writ ofPossession, Exhibit E, granted
       to HSBC Bank USA,N.A. on October 20,2016 in violation of the
       bankruptcy stay/and or discharge injunction. Furthermore, Geremy
       Gregory did not give the Order of the District Court, Bankr. Dkt.
       #727,to the Sheriff, to ensure that the eviction would proceed.^
       Geremy Gregory, at the instruction of Christopher Anulewicz, had the
       eviction movers proceed with removal of Marvin Smiths' family
       heirlooms, despite the fact that the eviction mover said that it was
       necessary to have certain items removed by lift. Consequently,
       special family pieces offurniture were significantly damaged. All of
       these actions took place with full knowledge, as shown above, of the
       bankruptcy stay and/or discharge injunction, because Balch &
       Bingham had access to Nationstar Mortgage's records. Said actions
       constitute open defiance of one or more bankruptcy orders with regard
       to the bankruptcy stay under 11 U.S.C. § 362(a) and/or discharge
       injunction, including"the employment of process, or an act, to
       collect, recover or offset any such debt as a personal liability of the
       debtor, whether or not discharge of such debt is waived" in violation
       of 11 use §524(a)(2).

       4. Respondents, McGuire Woods,LLP,Paul A Rogers,Thomas R.
       Walker and Jarrod S. Mendel, as successor attorneys employed by


^      See Memorandum Decision, App.U,at a-106: In re Salov, Case No. 13-37269, June 6,
2014. Nationstar Mortgage was the violator ofthe stay. The Court stated: "Creditors could have
prevented this outcome by doing a very simple thing—filing a motion for relieffrom the
automatic stay prior to proceeding in state court against the Debtor. Instead, Creditors
unilaterally concluded that no stay was in effect and the Debtor had no interest in the property.
This was an incorrect assumption. Accordingly, Debtor has met the requirements for punitive
damages."

^      On August 10,2017 HSBC Bank USA,N.A. began the eviction ofthe Smiths from their
home, which was completed on August 14, 2017. Geremy Gregory of Balch and Bingham LLP,
alleged attorney for HSBC Bank USA,N.A., gave Col. Futch, ofthe Glynn Coimty Sheriffs
Department, the Order denying the stay and they proceeded with the dispossession. However,
Geremy Gregory, knowing the Sheriffs office was awaiting the Bankruptcy ruling before
proceeding to dispossession, did not give Col. Futch the second Order ofthe District Court filed
in the Smiths' Bankruptcy Case 07-20244 on August 9, 2017, Bankr. Dkt. #727, ordering the
Bankruptcy Court to file and rule upon the motions regarding violation ofthe stay. Geremy
Gregory had access to the internet and to Pacer; the Smiths had been deprived ofthe access due
to the dispossession and did not receive the second Order until about August 15,2017.


                                               16
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 18 of 30




      Nationstar Mortgage, had knowledge of the Order disallowing the
      subject claim, Dkt.# 603 and the Discharge Order,Dkt #699,filed
      in the Bankruptcy Case 07-20244 on June 1,2016.
      Nonetheless, the McGuire Woods attorneys, representing HSBC
      Bank USA,N. A. and HSBC Bank USA,National Association as
      Trustee for Holders of BCAP LLC Trust 2006-AA2 in Bankr.
      Adversary 17-02016-MJK, in District Court Case CV217-156,
      continued in defiance of the discharge injunction, even after having
      been served with Plaintiffs' Supplement: New Evidence, Dkt. #25
      and Dkt. #26 in adversary proceeding No. 17-02016-MJK on May 23,
      2018. Said actions constitute open defiance of one or more
      bankruptcy orders with regard to the bankruptcy stay under 11 U.S.C.
      § 362(a) and/or the discharge injunction, including "continuation of an
      action, the employment of process, or an act, to collect, recover or
      offset any such debt as a personal liability of the debtor" in violation
      of 11 U.S.C § 524(a)(2).


The subject property had been abandoned by the Estate April 25,2012,

Bankr.Dkt.#555, and had again become the Smiths' personal liability which was

discharged after the Claim #10 had been disallowed by Order of the Bankruptcy

Court and the lien had been rendered void pursuant to Section 506(d), as set forth

in Appellants' Brief and above. As Mr. Cooper, a/k/a Nationstar Mortgage,

acknowledged:"Our records indicate that the debt associated with the above-

reference property[311 10^*^ Street Unit B,Saint Simons Island, GA 31522] was

subject of a bankruptcy proceeding and discharged by order of the Court." Exhibit

A. Appellees (with the exception of Ronnie Perry Realty and Jill Jemigan) were

employed by Nationstar Mortgage and had access to all of the records; therefore,

the violation of the discharge injunction was done knowingly and willfully.


                                        17
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 19 of 30




Appellees knew that there were no in rem rights associated with the void lien,

because Claim #10 had been disallowed "in its entirety"; otherwise,"the debt

associated with the above-referenced property" would not have been "discharged

by Order of the Court", Exhibit A. As Appellees knew and stated in their Briefs:

"a discharge only extinguishes a creditor's in personam rights against a debtor, not

in rem rights against property." Nonetheless, Appellees persisted with foreclosure

in 2015 and dispossession utilizing the void lien to which no in rem rights attached,

knowing that the debt had been discharged as an unsecured debt. All of the actions

of Appellees with regard to foreclosure and dispossession utilizing the void lien

constitute"the employment of process, or an act, to collect, recover or offset any

such debt as a personal liability of the debtor, whether or not discharge of such

debt is waived" in violation of 11 U.S.C § 524(a)(2). The Smiths were deprived

oftheir home and right to quiet possession of their property. Appellees

subsequently attempted to sell the subject property. Claim #10 for which debt had

been disallowed in its entirety, evidencing the act "to recover or offset any such

disallowed debt as a personal liability of the debtor" in violation of 11 U.S.C §

524(a)(2). See Exhibit G.

       After having been made aware of the Letter, Exhibit A,in May of2018,

Appellees made no effort to rectify the violation, but instead have since argued that

no violation exists. In re Hardy,97 F.3d 1384, 1389-90(11th Cir. 196)the


                                         18
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 20 of 30




Eleventh Circuit found that "the focus ofthe court's inquiry in civil contempt

proceedings is not on the subjective beliefs or intent of the alleged contemnors in

complying with the order, but whether in fact their conduct complied with the

order at issue."


11. Violation of the Bankruptcy Stay under 11 U.S.C. 362(a)

       HSBC Bank USA,National Association as Trustee for the Holders of BCAP

LLC Tmst 2006-AA2, nor its alleged servicing agent Nationstar Mortgage^, was

ever granted relief of stay. HSBC Bank USA,N.A. as Trustee for the Holders of

BCAP LLC Trust 2006-AA2, having never requested relief of stay, proceeded in

violation of 11 U.S.C. § 362(a)to foreclosure and HSBC Bank USA and HSBC

Bank USA,N.A., having never requested relief of stay, proceeded to

dispossession; therefore, all actions are void and without effect. Borg-Wamer

Acceptance Corp. v. Hall,685 F.2d 1306,1308(1              Cir.,1982)the Eleventh

Circuit Court, citing. Kalb v. Feuerstein, 308 U.S. 433,60 S.Ct. 343, 84 L.Ed. 370

(1940). The foreclosure took place May 5,2015, Add.Q,a-55, after abandonment

of the subject property and prior to discharge on June 1,2016, in violation of 11

U.S.C. § 362(a)(1) and/or §362(a)(5). The subject property had been abandoned by


®      On December 4,2013 Nationstar Mortgage as Servicer for HSBC Bank USA,National
Association as Trustee for Holders ofBCAP LLC Trust 2006-AA2 filed a motion for relief of
stay attaching the Assignment, Bankr.Dkt.#623, App.O,a-44; which was withdrawn on
12/5/2013, Bankr.Dkt.#625, App.P,a-51. The Smiths learned during eviction that the agents
were employed by Nationstar.


                                             19
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 21 of 30




the Estate April 25,2012, Bankr.Dkt.#555, and had again become the debtors'

property. Sj^ H.R. Rep. No. 95-595, 95th Cong., 1st. Sess. 340(1977), reprinted

in 1978 U.S. Code Cong. Ad.News,5787,5963,6296-97. H.R. Rep. No.95-595 at

343 (1977)(stating that, while § 362(c)(1)terminates the automatic stay as to estate

property when the subject property is no longer estate property, that provision

"does not terminate the stay against property of the debtor if the property leaves

the estate and goes to the debtor.").

      The Smiths' bankruptcy case remains open and the stay remains in effect

under 11 U.S.C. § 362(a)(3) with regard to the Smiths' property and rights,

including possessory rights which are owned by the Estate. The Smiths filed an

adversary proceeding in the Bankruptcy Court, No. 17-02016 which was dismissed

with prejudice the same day the Contempt Motion was denied; dismissal of which

is now under appeal in this Court, Case No. 2:19-cv-76. However, the present

Contempt Motion does not require an adversary proceeding. See In re McClean;

Green Point Credit, LLC et al v. McClean, Case No.14-14002, 11^ Cir.

07/23/2015, the Eleventh Circuit Court stated:

      The Federal Rules of Bankruptcy Procedure list ten different types of
      adversary proceedings, none of which is an action to enforce the
      discharge injunction. See Fed. R. Bankr. P. 7001. A contested matter,
      conversely,is any litigation resolving an "actual dispute, other than an
      adversary proceeding, before the bankruptcy court." Fed. R. Bankr. P.
      9014 advisory committee's note. Indeed, Federal Rule of Bankruptcy
      Procedure 9020 specifically provides that "a motion for an order of
      contempt" is governed by Rule 9014, which relates to contested
                                         20
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 22 of 30




      matters. Thus,"[g]enerally speaking, civil contempt sanctions for the
      violation of the discharge injunction must be sought by contested
      matter rather than an adversary proceeding." Chionis v. Starkus(In re
      Chionis), No. CC-12-1501,2013 WL 6840485, at *4(B.A.P. 9th Cir.
      Dec. 27,2013); see Barrientos v. Wells Fargo Bank, N.A.,633 F.3d
      1186, 1190(9th Cir. 201 l)(contempt proceedings are always
      contested matters).


      As set forth in Appellant's Brief 2:19-cv-73, which incorporated Appellant's

Brief 2:19-cv-76, only a real party in interest with Article III standing can be

granted relief of stay, proof of which is incumbent upon the alleging creditor. See

the partial summary quoted above. There is absolutely nothing in the record to

prove HSBC s real party in interest with standing. The Consent Order granting

relief of stay to Countrywide Home Loans, Inc. as Servicing Agent for HSBC Bank

USA,National Association as Trustee for the Holders of BCAP LLC Trust 2006-

AA2 is void ab initio for lack of subject matter jurisdiction and all subsequent

orders predicated on the Consent Order are void also. Subject-matter jurisdiction

cannot be conferred upon the court by consent and the principles of res judicata

and collateral estoppel do not apply. See In Insurance Corp. ofIreland v.

Compagnie des Bauxites de Guinee^ 456 U.S. 694(1982). Si^ the full argument

and citations. Appellants' Brief No. 2:19-cv-76, pp. 16 through 36. Therefore,

HSBC Bank USA,National Association as Trustee for the Holders ofBCAP LLC

Trust 2006-AA2 cannot have been granted relief of stay through the Consent

Order. Certified SEC documents in the record dispute the real partv in interest of

                                          21
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 23 of 30




the alleging creditors. Said documents prove that the Smiths' mortgage was never

in the BCAP LLC Trust 2006-AA2 and that Countrywide Home Loans, Inc. was

not the Servicing Agent for HSBC Bank LFSA, National Association as Trustee for

the Holders of BCAP LLC Trust 2006-AA2.


      The subject property was foreclosed upon May 5, 2015 in violation of the

stay by HSBC Bank USA,National Association as Trustee for the Holders of

BCAP LLC Trust 2006-AA2. The subject property had been abandoned by the

Estate April 25,2012, Bankr.Dkt.#555, and had again become the debtors'

property. See In re Cruseturner^ 8 B.R. 581 at 589,590(Bankr. D. Utah 1981)

where the Court provided a cogent analysis of the interrelationship between

Section 362(a)(5) and Section 554, concluding :"Thus, if property leaves the estate

and goes back to the debtor, this property is specifically protected by Section

362(a)(5)from creditor action." Citing H.R. Rep. No. 95-595,supra at 343, U.S.

Code Cong. Admin. News 1978, p. 6299.

See also In re Perry, 29 B.R. 787 at 793, 794(Bankr. D. Md. 1983):

      Returning to the question as to the scope of protection afforded the
      debtor by Section 362, it is initially apparent that the automatic stay
      protects both property of the estate and property of the debtor.
      Specifically, Section 362(a)(3) stays "any act to obtain possession of
      property ofthe estate or of property from the estate," and Section
      362(a)(5)stays
             any act to create, perfect, or enforce against property of the
             debtor any lien to the extent that such lien secures a claim that
             arose before the commencement of the case under this title.


                                          22
      Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 24 of 30




      11 U.S.C. § 362(a)(3), 362(a)(5). See In re Cruseturner, supra at 589-
      90. Clearly then, the stay applies to property in the debtor's possession
      at the time of filing, and remains in effect should the trustee thereafter
      abandon such property.

      Next, it is important to consider the duration of the stay. Section
      362(c)provides:
      ...(1)the stay of an act against property of the estate under
      subsection (a)of this section continues until such property is no
      longer property of the estate; ....

      The House Report accompanying Section 362(c) explains this
      provision in the following terms:
      Subsection (c) of Section 362 specifies the duration of the automatic
      stay. Paragraph(1)terminates a stay of an act against property of the
      estate when the property ceases to be property of the estate, such as by
      sale, abandonment, or exemption. It does not terminate the stay
      against property of the debtor if the property leaves the estate and
      goes to the debtor

      H.R. Rep. No. 95-595,supra at 343,1978 U.S. Code Cong. Ad.News
      at 6299. It is therefore apparent(1)that the stay remains in effect as
      long as the property remains in the debtor's estate; and(2)that upon
      abandonment by the trustee, the property leaves the estate and goes
      back to the debtor, in which case it is protected from creditor action,
      absent circumstances justifying modification of the stay, until a
      discharge is either granted or denied in accordance with Section
      362(c)(2)(C). In re Cruseturner, supra at 590.

Consequently, in the present case the foreclosure took place May 5,2015 in

violation of the stay under 11 U.S.C. § 362(a)(1) and/or §362(a)(5). Upon the

Smiths' discharge on June 1,2016 the stay ended under 11 U.S.C. § 362(a)(1)

and/or §362(a)(5). However,the stay remained in effect under 11 U.S.C. §

362(a)(3) with regard to the Smiths' property and rights, including possessory

rights which continued to be Estate property. Therefore, the dispossessory action

                                          23
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 25 of 30




which was initiated on May 6,2016, App.l,a-22, took place in violation of 11

U.S.C. § 362(a)(1) and/or §362(a)(5) and/or § 362(a)(3). Subsequent to the

Smiths' discharge on June 1,2016, the acts of Appellees with regard to

dispossession took place in violation of 11 U.S.C. § 362(a)(3). The Smiths'

bankruptcy case remains open and the stay remains in effect under 11 U.S.C. §

362(a)(3) with regard to estate property, including the Debtors/Smiths' property

and possessory rights, which are owned by the estate, until such time as the estate

is closed.


IIU.S.C. §554:

      (c)Unless the court orders otherwise, any property scheduled under
      section 521(a)(1) of this title not otherwise administered at the time of
      the closing of a case is abandoned to the debtor and administered for
      purposes of section 350 of this title.

There is no abandonment to the debtors until the case is closed; at which time the

Smiths' property and rights will no longer be property of the Estate under 11

U.S.C. §362(c)(l). Or, in some cases, even after the case is closed the Debtors'

rights continue to be property of the Estate: See 11 U.S.C. § 554(d)("[u]nless the

court orders otherwise, any property of the estate that is not abandoned...and that is

not administered in the case remains property of the estate."); In re Warmbrand,

2013 Bankr. LEXIS 4786, at *13("when a debtor fails to disclose litigation claims

or rights, those rights remain property of the bankruptcy estate even after a case is

closed..."(citations omitted))
                                          24
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 26 of 30




       Clearly, the Smiths possessory rights have been violated.         In Re Salov^

510 B.R. 720(2014), App.U,a-96:

       The Debtor filed a motion for contempt by Order to Show Cause
       against Federal National Mortgage Association("FNMA")and
       Nationstar Mortgage, LLC ("Nationstar") alleging a violation ofthe
       automatic stay pursuant to 11 U.S.C. § 362(a)(1) and 11 U.S.C. §
       362(a)(3), The asserted violation arises from the issuance of a post-
       petition summons and complaint seeking a writ of assistance where
       the parties were notified of the bankruptcy filing. For the reasons set
       forth in this memorandum decision, the Court finds that a violation of
       the automatic stay did occur and awards damages.
Id at 729

       "It is well settled that a debtor's mere possessory interest in premises,
       even absent any legal interest, is protected by the automatic stay." In
       reDominguez, 312 B.R. 499,506(Bankr.S.D.N.Y.2004)(citing/« re
       48th Street Steakhouse, 835 F.2d 427,430(2d Cir.1987)("A mere
       possessory interest in real property, without any accompanying legal
       interest, is sufficient to trigger the protection of the automatic stay.")).
       Courts in all ten circuits have found that the automatic stay protects a
       possessory interest in property. See LC.C. v. Holmes Transp., Inc.,
       931 F.2d 984(1st Cir.1991); Cuffee v. Atlantic Bus. & Cmty. Dev.
       Corp. (In re Atlantic Bus. & Cmty. Corp.), 901 F.2d 325(3d
       Cir.1990); Conn. Pizza, Inc. v. Bell Atlantic-Washington, B.C., Inc.
       (In re Conn. Pizza, Inc.), 193 B.R. 217(Bankr.D.Md. 1996); Boydstun
       V. Reed, 218 B.R. 840(N.D.Miss.l998); Convenient Food Mart No.
       144 V. Convenient Indus. America, Inc. {In re Convenient Food Mart
       No. 144, Inc.), 968 F.2d 592(6th Cir.1992); In re Wright, 183 B.R.
       541 (Bankr.C.D.I11.1995); Lanlrford v. Advanced Equities (In re
       Lanirford), 305 B.R.297(Bankr.N.D.Iowa 2004); Galam v. Carmel
       {In re Larry's Apartment, L.L.C.), 249 F.3d 832(9th Cir. 2001);In re
       Gagliardi, 290 B.R. 808(Bankr.I).Colo.2003); Addon Corp. v.
       Gaslowitz(In re Addon Corp.), 231 B.R. 385(Bankr.N.D.Ga.l999).
       "[A] possessory interest in real property is within the ambit of the
       estate in bankruptcy under Section 541, and thus the protection of the
       automatic stay of Section 362." Atlantic Bus. & Cmty. Dev. Corp., 901
       F.2d at 328.


                                            25
       Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 27 of 30




      Judge Blackshear in In re Reinhardt discusses the fact that "federal
      legislative history supports the contention that Congress intended for
      residual possessory interest to fall within the definition of a
      bankruptcy estate." In re Reinhardt, 209 B.R. 183, 186-87
      (Bankr.S.D.N.Y 1997). Judge Blackshear reasons that the failure of a
      1992 bill to amend § 541(b)to include residential agreements is
      evidence of congressional intent to include mere possession in
      residential property as a protected interest under Ae Code.Id. at 187
      ("The failure to enact this legislation ... is evidence of congressional
      intent to include mere possession in residential situations as an interest
      to be protected under Ae Code.").

                                                               [510 B.R. 730]
      This conclusion is supported by the fact that a writ of assistance
      proceeding had to be commenced against the Debtor in the first place.

      Id at 735:


      Creditors could have prevented this outcome by doing a very simple
      thing — filing a motion for relief from the automatic stay prior to
      proceeding in state court against the Debtor. Instead, Creditors
      unilaterally concluded that no stay was in effect and the Debtor had no
      interest in the property. This was an incorrect assumption.

      Accordingly, Debtor has met the requirements for punitive damages.


In the present case, violation of the stay has been repeatedly brought to the

attention of Appellees by the Smiths; but Appellees, instead offiling a motion for

relief of stay, incorrectly assumed and argued that no stay was in effect. In re

Hardy., 97 F.3d 1384, 1389-90(11th Cir. 1996)the Eleventh Circuit foimd that

"the focus ofthe court's inquiry in civil contempt proceedings is not on the

subjective beliefs or intent of the alleged contemnors in complying with the order,

but whether in fact their conduct complied with the order at issue."

                                          26
      Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 28 of 30



                                 CONCLUSION


      For the reasons set forth in Appellants' Brief in the present case,

incorporating Appellants' Brief Case No. 2:19-cv-76, and set forth in the present

Reply Brief, incorporating herein Appellants' Reply Brief in Case 2:19-cv-76, this

Court should reverse the Contempt Order, Bankr.Dkt.#758, and remand to the

Bankruptcy Court with instruction to issue its Order compelling

Respondents/Appellees to show cause why they should not be held in contempt of

one or more orders ofthe Court with regard to the Bankruptcy Stay under 11

U.S.C. § 362(a) and/or the Discharge Injunction under 11 U.S.C. § 524(a).

      Respectfully submitted this 15^^ day ofOctober, 2019.

                                                N\0^i.u.        . Snpi»
                                              Marvin B. Smith, III


                                              Sharon H. Smith


                                              Debtors/Appellants Pro se




                                         27
         Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 29 of 30




                         CERTIFICATE OF SERVICE


      We certify that we have this day served the parties below with a copy of this
APPELLANTS'REPLY BRIEF:

R. Michael Souther
P.O. Box 978
Brunswick, GA 31521
Chapter 7 Trustee

Matthew Mills
2 East Bryan Street, Ste. 725
Savannah, GA 31401
U.S. Trustee


Jennifer R. Burbine
McGuire Woods LLP
1230 Peachtree Street, N.B.
Promenade 11, Suite 2100
Atlanta, GA 30309-3534
Attorneyfor HSBC Bank USA, HSBC Bank USA, N.A., HSBC Bank USA, National
Assoc. as Trusteefor the Holders ofBCAP LLC Trust 2006-AA2,
McGuire Woods, LLP
Jarrod S. Mendel, Paul A. Rogers

Patrick J. Burke
President and CEO of HSBC Bank USA,N.A.
2929 Walden Avenue
Depew, NY 14043
Pro Se


Geremy Gregory
Christopher Anulewicz
Balch & Bingham LLP
30 Ivan Allen Jr. Blvd. NW,Suite 700
Atlanta, GA 30308
Attorneysfor Balch & Bingham LLP and Pro Se



                                        28
         Case 2:19-cv-00073-LGW Document 17 Filed 10/15/19 Page 30 of 30




Thomas R. Walker
Fisher Broyles, LLP
1200 Abemathy Road
Bldg. 600, Suite 1700
Atlanta, GA 30328
Pro Se


Bret Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Comers, Georgia 30071
Pro se and Attorneyfor Rubin Lublin, LLC and Peter Lublin

Ronnie Perry Realty Co., Inc.
c/o Jill Jemigan
Top Producers Coastal Georgia, Inc.
3144 Cypress Mill Road
Brunswick, GA 31525
Pro Se


Jill Jemigan
Top Producers Coastal Georgia, Inc.
3144 Cypress Mill Road
Brunswick, GA 31525
Pro Se


By placing the same in the United States Mail with sufficient postage affixed
thereon to assure delivery.
      Respectfully submitted this 15^^^ day of October, 2019.

                                                    <S>. ?svwt
                                      Marvin B. Smith, III


                                      Sharon H. Smith
                                      Debtors/ Appellants,Pro se
                                      P.O. Box 22063
                                      St. Simons Island, Georgia 31522
                                      (912)268-8117; smbsmith@comcast.net

                                        29
